DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 4-5 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “the interruption circuit is configured to block signals that have been amplified by the first dummy transistor and the second dummy transistor.” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim(s).
Claims 6-7 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “the interruption circuit is configured to block signals that have been amplified by the first dummy transistor, the second dummy transistor, and he third dummy transistor.” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Uda et al. U.S. 5,955,926 discloses (e.g., please see Fig. 21 and related text for details) an analogous circuit having the same basic structure, namely an amplifier comprising: 
an input matching circuit (C1 or 42 of Fig. 21); 
at least one amplifying transistor (1st FET of 60 of Fig. 21) configured to receive a signal from the input matching circuit via a bonding wire (BWA of Fig. 21); 
a first dummy transistor (the 2nd FET of Fig. 60 of Fig. 1 broadly can be read as the claimed transistor especially when configured with ON/OFF feature, which would be considered as add-on feature in the field in order to at least provide gain control for the system) configured to receive a signal from the input matching circuit via a bonding wire (BWA); 
a second dummy transistor (e.g., 3th FET of 60 of Fig. 21 broadly can be read as the claimed transistor especially when configured with ON/OFF feature to provide gain control for the system) configured to receive a signal from the input matching circuit via a bonding wire (BWA). 
However, Uda et al. lacks the claimed/details of  “an interruption circuit configured to block outputs of the first dummy transistor and the second dummy transistor, and an output matching circuit configured to output an output of the amplifying transistor, wherein the amplifying transistor being arranged between the first dummy transistor and the second dummy transistor, the amplifying transistor, the first dummy transistor, and the second dummy transistor being provided in a row along the input matching circuit, and the interruption circuit is configured to block signals that have been amplified by the first dummy transistor and the second dummy transistor”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843